Citation Nr: 1750888	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include cervical strain.

2.  Entitlement to service connection for a lumbar spine disability, to include lumbar strain.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last attended a VA examination to determine the etiology of his lumbar and cervical spine disabilities in November 2009.  There, the examiner opined that the Veteran's cervical and lumbar strains were less likely than not caused by or the result of the military due to the lack of military records to support the claims.  The examiner further opined that the Veteran's cervical and lumbar strains are at least as likely as not caused by or a result of a post-service industrial injury.  The Board finds the examiner's opinion inadequate.  While there are no contemporaneous service treatment records, the mere absence of contemporaneous evidence is not sufficient to determine that the Veteran's competent lay statements concerning the onset of his symptoms lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The examiner's rationale that the Veteran's cervical and lumbar strains are at least as likely as not due to an industrial injury does not preclude the possibility that the Veteran's cervical and lumbar strains are also at least as likely as not due to service.  While the examiner notes the Veteran's contentions with regard to onset, her opinion is predicated on the absence of evidence.  Further, since that examination, new evidence has been received from multiple chiropractors documenting treatment prior to the industrial injury.  Therefore, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence that the Veteran currently has depression.  The Veteran has a diagnosis from a medical professional, and is noted in medical records as currently taking valium and trazadone.  The Veteran contends that his depression is secondary to service connected migraine headaches, as well as the physical pain from his cervical and lumbar strains.  Thus, the disability may be associated with active service.  There is no competent nexus opinion of record, thus, a VA examination and opinion are necessary to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the November 2009 examination or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that a cervical and/or lumbar spine disability demonstrated proximate to or during the appeal period is/are related to his active duty service, to specifically include his reports of an in-service injury, as well as reports from chiropractors that the Veteran was treated shortly after service, and prior to an industrial injury.  The examiner must provide a complete rationale for the opinion proffered.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of any evidence, the examiner should state what evidence would be needed for an opinion to be provided.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be conducted.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of all current psychiatric disability.  The record must be made available to the examiner and the examiner must note that it was reviewed.  The examiner must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression, or any other psychiatric disability, is caused by or related to service.  Further, the examiner must opine whether any current psychiatric disability is proximately due to, caused by, or chronically aggravated (worsened beyond the natural progression) by any service-connected disability, or cervical and/or lumbar spine disability.  A complete rationale must be provided for each opinion given. 

3.  After completion of the above, review the expanded record, including any evidence received since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




